In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00186-CR



            JUAN JAVIER CARO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 19th District Court
              McLennan County, Texas
            Trial Court No. 2015-2374-C1




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Appellant Juan Javier Caro has filed a motion to dismiss this appeal.1 As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

        Accordingly, we dismiss this appeal.




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:           October 16, 2017
Date Decided:             October 17, 2017

Do Not Publish




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2